Citation Nr: 0711703	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  06-11 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel







INTRODUCTION

The veteran-appellant served on active duty from October 1942 
to October 1945.

When this matter was last before the Board of Veterans' 
Appeals (the Board) in August 2006, it was remanded to the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO) for additional development and 
readjudication.  A supplemental statement of the case was 
issued in January 2007, and the case was returned to the 
Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's only service-connected disability is his 
bilateral hearing loss, which is rated as 80 percent 
disabling.  

In the August 2006 Board remand, the VBA AMC was directed to 
schedule the veteran for an appropriate VA examination to 
obtain a medical opinion regarding the effect the veteran's 
service-connected bilateral hearing loss has on his 
industrial capacity.  The examiner was to have been required 
to render an opinion with a complete rationale as to whether 
the veteran is unable to obtain and maintain substantial 
employment due solely to his service connected disability.  
It was specified that age and nonservice-connected 
disabilities were not to be considered in the examiners' 
evaluation. See 38 C.F.R. § 4.19 (2006).  

In the report of the September 2006 VA audiology examination, 
it was stated that "pure tone results [were] not reported 
due to poor reliability."  In terms of diagnosis, it was 
noted that the "degree and type of actual hearing loss are 
unknown due to poor reliability."  Although it was noted 
that the veteran was able to communicate fairly easily 
without his hearing aids, the examiner noted further that the 
veteran was "retired and has no plans to return to work at 
82 years of age."  The examiner concluded that "no opinion 
could be rendered until reliable hearing threshold are 
obtained."  Essentially, the opinion requested in the 
Board's remand was not obtained.  

The Board is restrained by United States Court of Appeals for 
Veterans Claims (Court) precedent from proceeding without the 
RO having followed all of the Board's own directives.  38 
C.F.R. § 19.31 (2005); Stegall v. West, 11 Vet. App. 268 
(1998).  Therefore, further examination is warranted for 
purposes of making a determination as to the issue of 
entitlement to a total rating based on individual 
unemployability due to his service-connected disability.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA 
and its implementing regulations.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West 2002) and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination with an appropriate medical 
professional who has not previously 
examined the veteran to determine the 
extent to which the veteran's service-
connected bilateral hearing loss 
affects his industrial capability.  In 
scheduling of the veteran for the 
examination, he should be reminded that 
the that failure to report for and 
cooperate with any scheduled VA 
examination(s) without good cause shown 
may adversely affect the outcome of his 
claim.  The examiner should render an 
opinion as to whether the veteran is 
unable to obtain and maintain 
substantial employment due solely to 
his service connected disability.  Age 
and nonservice-connected disabilities 
are not to be considered in the 
examiners' evaluation. See 38 C.F.R. § 
4.19 (2006).  A complete rationale for 
any opinions expressed, positive or 
negative, must be provided.  

2.  After the above actions have been 
completed, re-adjudicate the 
appellant's claim for entitlement to a 
total rating based on individual 
unemployability due to his service-
connected disability.  If this 
determination remains unfavorable to 
the appellant, in any way, he and his 
representative must be furnished with 
an SSOC and afforded the opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

